DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is directed to the Applicant’s response filed 1-24-2021.

3.	Claims 3-10 and 12-20 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 1-24-2021, with respect to the rejections of the claims made under 35 USC Sec. 112(b), 35 USC Sec. 102 and 35 USC Sec. 103 have been fully considered and are persuasive.  These rejections have been withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claim 11 and amend claim 7 as shown below:



7.	The processor of claim 6, wherein the scrambler and the unscrambler includes multiplexers configured to change data by rearranging the orders of bits according to keys; the inversion circuit inverts values of bits according to keys; and the encryption and decryption circuit combines values of bits according to keys.






Allowable Subject Matter
6.	Claims 3-10 and 12-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art in the field does not teach the combination of features of the claimed invention, particularly including the steps where functional units operating in a first or second security mode are configurable to execute an instruction faster in the second mode than in the first mode, all in combination with the other claim features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner can normally be reached from 9am to 5pm on Monday, Tuesday, Thursday, and Friday of the first and second weeks respectively of the USPTO biweekly calendar.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/PAUL E CALLAHAN/Examiner, Art Unit 2437